DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 8, 9, 11, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xiang et al. (USPN 6,756,276 B1, hereinafter “Xiang”).
In reference to claim 1, Xiang discloses a structure which meets the claim.   Figure 3f of Xiang discloses a transistor structure with a control gate (14).  Although not explicitly shown in the figure, Xiang discloses that the substrate (32) can be a semiconductor-on-insulator substrate that includes a lower substrate region, a buried insulator formed on the lower substrate region, and an upper substrate region formed on the buried insulator (column 6, lines 44-50).  There are shallow halo implant regions (36) of a first conductivity type (p-type - column 5, lines 13-15) formed in the upper substrate region and to the sides of the control gate (14), having a peak concentration at a first depth within the upper substrate region.  There are deep halo implant regions (38) of the first conductivity type (p-type - column 5, lines 26-28) formed in the upper substrate region and to the sides of the control gate (14), having a peak concentration at a second depth within the upper substrate region that is greater than the first depth.  An epitaxial layer (34) is formed on top of the upper substrate region and below the control product-by-process claim:  
Note that a "product by process" claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also In re Thorpe, 227 USPQ 964, 966; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); and In re Marosi et al., 218 USPQ 289, all of which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in " product by process" claims or not.  Note that applicant has the burden of proof in such cases, as the above case law makes clear.  See also MPEP 2113.

Claim 1 is not patentable over Xiang regardless of the process used to form the epitaxial layer, the shallow implant regions, and the halo implant regions, because only the final product is relevant, and not the process of making such as forming the epitaxial layer after the shallow halo implant regions and the deep halo implant regions with the epitaxial layer being doped with up-diffusion of dopants from at least the shallow halo implant regions.  As seen in figure 3F of Xiang, the epitaxial layer (34) contains dopants from the shallow halo implant regions (36).  Therefore claim 1 is not patentable over Xiang.
With regard to claim 2, the semiconductor-on-insulator substrate (32) comprises a silicon-on-insulator substrate (column 6, lines 44-50).
In reference to claim 8, the epitaxial layer (34) below the control gate (14) has a level of impurity less than any other first type conductivity region in the transistor structure (note figures 3a-3d which show the control gate (14) being used as an implantation mask). 
With regard to claim 9, the epitaxial layer (34) below the control gate (14) is undoped (note figures 3a-3d which show the control gate (14) being used as an implantation mask).
In reference to claim 11, Xiang discloses a structure which meets the claim.   Figure 3f of Xiang discloses a device with at least a first transistor with a first control gate (14).  An epitaxial layer (34) is formed on a first substrate region (32).  There are first shallow halo implant regions (36) of a first conductivity type (p-type - column 5, lines 13-15) having a peak concentration to the sides of the first control gate (14) at a first depth within the first substrate region (32).  There are first deep halo implant regions (38) of the first conductivity type (p-type - column 5, lines 26-28) having a peak concentration to the sides of the first control gate (14) at a second depth within the first substrate region (32) with the second depth being greater than the first depth.  First source and drain regions (40, 44) both of a second conductivity type (n-type – column 3, lines 63-67) are formed in at least the epitaxial layer (34) to the sides of the first control gate ()14) and above the first shallow halo implant regions (36) and first deep halo implant regions (38).  Although not explicitly shown in the figure, Xiang discloses that the substrate (32) can be a semiconductor-on-insulator substrate such that a buried insulator layer is formed below the first substrate region while a second substrate region is formed below the buried insulator layer.  The examiner notes the limitation, “the epitaxial layer is formed after the first shallow halo implant regions and the first deep halo implant regions, and the epitaxial layer is doped with up-diffusion of dopants from at least the first shallow halo implant regions.”  However this places the claim into the form of a product-by-process claim:  
Note that a "product by process" claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also In re Thorpe, 227 USPQ 964, 966; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); and In re Marosi et al., 218 USPQ 289, all of which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in " product by process" claims or not.  Note that applicant has the burden of proof in such cases, as the above case law makes clear.  See also MPEP 2113.

Claim 11 is not patentable over Xiang regardless of the process used to form the epitaxial layer, the first shallow implant regions, and the first deep halo implant regions, because only the final product is 
With regard to claim 13, the epitaxial layer (34) below the first control gate (14) has a level of impurity less than any other first type conductivity region in the first transistor structure (note figures 3a-3d which show the first control gate (14) being used as an implantation mask). 
In reference to claim 14, the epitaxial layer (34) below the first control gate (14) is undoped (note figures 3a-3d which show the first control gate (14) being used as an implantation mask).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Xiang in view of Takeno et al. (United States Patent Application Publication No. US 2010/0323502 A1, hereinafter “Takeno”) and further in view of Chen et al. (United States Patent Application Publication No. US 2006/0006166 A1, hereinafter “Chen”).
In reference to claim 3, Xiang does not disclose that the buried insulator has a thickness in a direction perpendicular to a top surface of the semiconductor-on-insulator substrate, of less than 150 nanometers (nm).  However Takeno discloses that having a buried insulator with a thickness in 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.  

Thus this limitation is not patentable over Xiang, Takeno, and Chen.
With regard to claim 4, the examiner would like to note that the claimed range of less than 50 nm lies inside the range disclosed by Takeno (less than 80 nm).  However:
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.  

Thus this limitation is not patentable over Xiang, Takeno, and Chen.
In reference to claim 5, the examiner would like to note that the claimed range of less than 10 nm lies inside the range disclosed by Takeno (less than 80 nm).  However:
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.  

Thus this limitation is not patentable over Xiang, Takeno, and Chen.

Claims 6, 7, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Xiang in view of Chen et al. (United States Patent Application Publication No. US 2006/0108644 A1, hereinafter “Chen 644”).
In reference to claim 6, Xiang does not disclose that the lower substrate region is conductively connected to a bias voltage source.  However Chen 644 discloses that the use of a bottom gate or substrate contact connected to a bias voltage source in figures 1 and 12 decreases short channel effects and improves device performance which are known goals in the art (p. 1, paragraphs 2, 4, 5, and 9, p. 4, paragraph 37).  In view of Chen 644, it would therefore be obvious to conductively connect the lower substrate region to a bias voltage source.
With regard to claim 7, Chen 644 discloses that the bias voltage source provides a bias voltage to the lower substrate region that can vary according to a transistor mode of operation (p. 1, paragraph 5).
In reference to claim 15, Xiang does not disclose that the lower substrate region of the first transistor is conductively connected to a first bias voltage source.  However Chen 644 discloses that the use of a bottom gate or substrate contact connected to a bias voltage source in figures 1 and 12 decreases short channel effects and improves device performance which are known goals in the art (p. 1, paragraphs 2, 4, 5, and 9, p. 4, paragraph 37).  In view of Chen 644, it would therefore be obvious to conductively connect the lower substrate region of the first transistor to a first bias voltage source.

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Xiang in view of Saha (USPN 6,344,405 B1, hereinafter “Saha”).
In reference to claim 10, Xiang does not disclose a threshold adjust region of the first conductivity type that is formed in at least the upper substrate region and extends to a depth lower than the deep halo implant regions.  However figure 10 of Saha discloses using a threshold adjust region (124, 126, 128) of the first conductivity type that is formed in at least the upper substrate region which reduces the threshold voltage (column 7, lines 48-62, column 8, lines 9-14).  Saha discloses that reducing the threshold voltage is a known goal in the art (column 2, lines 7-15).  In view of Saha, it would 
In reference to claim 12, Xiang does not disclose a transistor threshold adjust region of the first conductivity type that is formed in at least the first substrate region and extends to a depth lower than the first deep halo implant regions in the first transistor.  However figure 10 of Saha discloses using a transistor threshold adjust region (124, 126, 128) of the first conductivity type that is formed in at least the upper substrate region which reduces the threshold voltage (column 7, lines 48-62, column 8, lines 9-14).  Saha discloses that reducing the threshold voltage is a known goal in the art (column 2, lines 7-15).  In view of Saha, it would therefore be obvious to implement a transistor threshold adjust region of the first conductivity type that is formed in at least the first substrate region of the first transistor.  In the device of Xiang constructed in view of Saha, the threshold adjust region extends to a depth lower than the first deep halo implant regions (38).

Claims 16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Xiang in view of Lepselter (USPN 4,300,152, hereinafter “Lepselter”) and further in view of Yu et al. (United States Patent Application Publication No. US 2007/0042535 A1, hereinafter “Yu”).
In reference to claim 16, it is understood that Xiang forms a plurality of transistors on the same substrate as the transistor disclosed in figure 3f, which each also have the same transistor structure, but does not disclose forming transistors of the opposite conductivity type.  However Lepselter discloses that forming both n-channel and p-channel transistors on the same substrate leads to circuitry with the benefits of high performance, low standby power dissipation, high noise immunity, and single power supply operation (column 1, lines 11-17).  In addition, Yu discloses that switching dopant conductivity types in order to form transistors of opposite conductivity type is well known in the art (p. 1, paragraph 
With regard to claim 19, the epitaxial layer (34) below the second control gate (14) has a level of impurity less than any other second type conductivity region in the second transistor (note figures 3a-3d of Xiang which show the second control gate (14) being used as an implantation mask). 
In reference to claim 20, the epitaxial layer (34) below the second control gate (14) is undoped (note figures 3a-3d of Xiang which show the second control gate (14) being used as an implantation mask).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Xiang in view of Lepselter and further in view of Yu as applied to claim 16 above and further in view of Chen 644.
In reference to claim 18, the first transistor is formed over a first portion of the second substrate region and the second transistor is formed over the buried insulator layer, which is formed over a second portion of the second substrate region.  Xiang does not disclose that the first portion of the second substrate region of the first transistor is coupled to a first voltage source which provides a first body bias while the second portion of the second substrate region of the second substrate region is coupled to a second voltage source which provides a second body bias.  However Chen 644 discloses that the use of a bottom gate or substrate contact connected to a body bias voltage source in figures 1 and 12 decreases short channel effects and improves device performance which are known goals in the art (p. 1, paragraphs 2, 4, 5, and 9, p. 4, paragraph 37).  In view of Chen 644, it would therefore be obvious to couple a first voltage source to the first portion of the second substrate region of the first transistor to provide a first body bias to the first transistor and to couple a second voltage source to the second portion of the second substrate region which provides a second body bias to the second transistor.

Allowable Subject Matter
Claim 21 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  in the examiner’s opinion, it would not be obvious to implement a transistor structure which comprises control gate, a semiconductor-on-insulator substrate that includes a lower substrate region, a buried insulator formed on the lower substrate region, and an upper substrate region formed on the buried insulator, shallow halo implant regions of a first conductivity type formed in the upper substrate region and to the sides of the control gate, having a peak concentration at a first depth within the upper substrate region, deep halo implant regions of the first conductivity type formed in the upper substrate region and to the sides of the control gate, having a peak concentration at a second depth within the upper substrate .

Response to Arguments
Applicant's arguments filed February 6, 2021 have been fully considered but they are not persuasive.   The applicant has amended claim 1 to indicate that the epitaxial layer is formed after the shallow halo implant regions and the deep halo implant regions with the epitaxial layer being doped with up-diffusion of dopants from at least the shallow halo implant regions.  Likewise the applicant has amended claim 11 to indicate that the epitaxial layer is formed after the first shallow halo implant regions and the first deep halo implant regions with the epitaxial layer being doped with up-diffusion of dopants from at least the first shallow halo implant regions.  However as noted in the above Office action, these limitations place the claims into the form of product-by-process claims which are not patentable over Xiang.  Therefore claims 1-16 and 18-20 stand rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN QUINTO whose telephone number is (571)272-1920.  The examiner can normally be reached on Monday-Friday, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY HO/Primary Examiner, Art Unit 2817